 1   MATTHEW M. GRIGG, SBN 195951
       mmg@grigglegal.com
 2   LAW OFFICES OF MATTHEW M. GRIGG
 3
     1700 N. Broadway, Ste. 360
     Walnut Creek, CA 94596
 4   510-703-4576
 5   Co-Counsel for Plaintiff/Counter-Defendant Alan Strickland
 6

 7

 8       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
 9

10   ALAN STRICKLAND, et al.,           )           Case No.: 20-cv-000981-YGR
                                        )
11
                  Plaintiffs,           )           PLAINTIFF/COUNTER-DEFENDANT
12   v.                                 )           DEPUTY ALAN STRICKLAND’S
                                        )           SUPPLEMENTAL BRIEFING
13   MASAI UJIRI, et al.                )           ON MOTION TO DISMISS
14
                                        )
                   Defendants,          )
15   __________________________________ )
                                        )
16   and Related Counteraction.         )
17
                                        )

18

19

20

21

22

23

24

25

26

27

28



     Strickland, et al., v. Ujiri, et al..                               Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss
 1                                                I. Introduction
 2        In response to the Court’s invitation for supplemental briefing, this demonstrates that:
 3        1. Mr. Ujiri’s counterclaims’ allegations and exhibits unequivocally confirm that Deputy
 4            Strickland was acting in the scope of his employment with Alameda County’s sheriff’s
 5            office (ACSO) when he supposedly acted tortiously.
 6        2. “Equity” does not excuse Mr. Ujiri’s noncompliance with the “mandatory” tort claim
 7            presentation requirement because: (a) his noncompliance rendered his state law
 8            counterclaims untenable before this suit was filed, and (b) no facts support any of the few
 9            “recognized” and legally acceptable excuses for noncompliance regardless.
10        3. The “firefighter’s rule” is inapplicable for multiple reasons, including that Mr. Ujiri
11            knowingly assaulted a peace officer.
12                    II. Mr. Ujiri’s Allegations & Exhibits Unequivocally Confirm
13
                 Deputy Strickland Was Acting In The Course Of His County Employment

14   A.       “Scope of Employment” Is Interpreted “Broadly”

15            In California, “scope of employment” is interpreted “broadly.” See, e.g., Morales-Simental
16   v. Genentech, Inc., 16 Cal.App.5th 445, 452 (2017). Conduct falls within the “scope of
17   employment” if it is an “outgrowth” of, is “engendered by,” or “ar[o]se from” an employee’s
18   work, or is “broadly incidental” to the employer’s business. See, e.g., Lisa M. v. Henry Mayo
19   Newhall Memorial Hospital, 12 Cal.4th 291, 298, 300, 306 (1995).
20            Conduct thus may fall within employment’s scope even when it: (1) is “malicious,”
21   “[un]authorized,” and/or “criminal” (Lisa M., 12 Cal.4th at 296-97), (2) “contravenes an express
22   company rule and confers no benefit to the employer” (Farmers Ins. Group v. County of Santa
23   Clara, 11 Cal.4th 992, 1004 (1995)) and/or (3) the employee’s “predominant motive…is to benefit
24   himself or a third person.” Moreno v. Visser Ranch, Inc., 30 Cal. App. 5th 568, 584 (2018).
25   B.       Mr. Ujiri’s Allegations & Exhibits Confirm Deputy Strickland Was Acting In The Scope
              Of His County Employment
26

27            Mr. Ujiri confirms Deputy Strickland was acting in the course of his work for the County’s
28   sheriff’s office via his allegations that:


     Strickland, et al., v. Ujiri, et al..                                        Case No. 20-cv-000981-YGR
     Deputy Strickland’s Suppl. Briefing               1
 1            1. Deputy Strickland was an “Alameda County Sheriff’s Office Deputy” “working” at the
 2                time of the altercation (Counterclaims, ¶¶14 (ECF-Doc. 43, pp. 20)),
 3            2. he was providing “security,” 1 and
 4            3. the employer for whom he was working at that time (“at all times relevant”) was “the
 5                Alameda County Sheriff’s Office.” Id., ¶55.
 6   Mr. Ujiri’s exhibits further confirm this by showing Deputy Strickland in full ACSO uniform “at
 7   his security post” throughout the entirety of the “11 second encounter,” during which the allegedly
 8   tortious pushes occurred directly after Mr. Ujiri ignored the private security official’s request to
 9   see his credential, ignored Deputy Strickland’s repeated instructions that Mr. Ujiri show that
10   official his credential, and aggressively brushed Deputy Strickland’s hand away when Deputy
11   Strickland tried to gently redirect him back to the private security official. See Exhs. 1(a)-1(c);
12   Exh. 2 (Miller Decl., ¶2) (ECF-Doc. 43, p. 45).
13            Because the undisputed facts evident from Mr. Ujiri’s allegations and exhibits thus
14   unequivocally confirm the pertinent truth – that Deputy Strickland was acting in the course of his
15   County employment – any contrary inference would be unreasonable. Therefore, as a matter of
16   law, the scope of employment issue cannot prevent dismissal. See, e.g., Teixeira v. County of
17   Alameda, 873 F.3d 670, 679 (9th Cir. 2017) (“[U]nreasonable inferences...are insufficient to defeat
18   a motion to dismiss.”).
19
         III. As A Matter Of Law, “Equity” Furnishes No Legally Cognizable Basis For Excusing
20          Mr. Ujiri’s Undisputed Noncompliance With The Claim Presentation Requirement

21            The Court’s order raises the question whether “equity” would “require Ujiri to plead
22   counterclaims on the same set of facts without the requirement of a CTCA filing with the County.”
23   By this, the Court apparently is concerned that: (1) because FRCP 13 requires defendants to assert
24   with their answers all counterclaims arising from the same transaction or occurrence on which a
25
     1
       See id., ¶14 (referring to Deputy Strickland’s function as “security guard”); see also id. at ¶18
26   (further confirming Deputy Strickland’s role by alleging he “could have asked [to see Mr. Ujiri’s]
27
     credentials”); id., ¶2 (alleging Deputy Strickland “was a law enforcement officer using [his]
     position.”) (emphasis added); Exhs. 1(a)-1(c) (showing Deputy Strickland providing security-type
28   services all times relevant).


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Suppl. Briefing              2
 1   plaintiff’s claim is premised, (2) unless we create some sort of equitable exception, litigants like
 2   Mr. Ujiri would be unfairly precluded from asserting state law counterclaims against a public
 3   entity or employee, solely because they did not have an opportunity to submit a tort claim before
 4   their answers were due. However, such concerns of unfairness are utterly absent here. Mr. Ujiri
 5   had the full opportunity afforded by law. He just never pursued it.
 6            To explain, the two non-injurious pushes on which all Mr. Ujiri’s counterclaims are
 7   premised occurred on June 13, 2019. See Counterclaims, ¶10. This means that Mr. Ujiri was
 8   required to submit a tort claim to the County Board of Supervisors within six months (i.e., by
 9   December 2019) if he wished to later assert any state law claim premised on the notion that the
10   two pushes were tortious. Govt. Code §911.2. But, as Mr. Ujiri conceded in his Opposition, he did
11   not do so. He did not do so prior to the February 2020 filing of this lawsuit, prior to filing his April
12   2020 answer, or even prior to filing his September 2020 amended answer and counterclaims –
13   months after it was too late even to petition for leave to submit a late claim. Govt. Code §911.4.
14            Therefore, this is not a case in which Rule 13’s application would inequitably preclude a
15   claimant from asserting state law claims by depriving him of a fair opportunity to submit a tort
16   claim. This is a case in which a litigant simply made no effort whatsoever to timely comply with
17   the “mandatory” claim presentation requirement. Excusing utter noncompliance by litigants like
18   Mr. Ujiri who – by happenstance – are sued by a public employee long after the six-month
19   deadline for tort claim submission thus would result in arbitrary outcomes, not equitable ones. Cf.
20   Smith v. Davis, 953 F.3d 582, 590 (9th Cir. 2020) (“equity aids the vigilant, not those who slumber
21   on their rights”); Martell v. Antelope Valley Hosp. Med. Ctr., 67 Cal.App.4th 978 (1998) (“[T]hat
22   equity abhors a forfeiture [citation] does not excuse him from complying with the law.”)
23            Also, Rule 13 never would deprive anyone of the full statutory period in which to submit a
24   tort claim in the manner Mr. Ujiri proposes because: (1) the rule applies exclusively to claims a

25   litigant “has” when he or she serves his or her responsive pleading, 2 and (2) because compliance
26
     2
27
      See Fed. R. Civ. P. 13 (“A pleading must state as a counterclaim any claim that—at the time of its
     service—the pleader has against an opposing party if the claim…arises out of the transaction or
28   occurrence that is the subject matter of the opposing party's claim….”) (Emphasis added).


     Strickland, et al., v. Ujiri, et al..                                        Case No. 20-cv-000981-YGR
     Deputy Strickland’s Suppl. Briefing              3
 1   with the tort claims presentation statutes is a mandatory “element” of a claim against a public
 2   entity or employee (a “substantive limitation”), a litigant “has” no state law claim for money or
 3   damages against a public entity or employee until and unless that element is satisfied. See State v.
 4   Sup. Court (Bodde), 32 Cal. App.4th 1234 (2004).
 5            But, more importantly, exempting litigants who have failed to submit the requisite tort
 6   claim from the CTCA statutes that govern all other litigants, simply because a public employee
 7   happened to sue them, would clash irreconcilably with governing law. The Tort Claims Act’s aim
 8   is to “confine potential governmental liability to rigidly delineated circumstances.” Munoz v. State
 9   of California, 33 Cal.App.4th 1767, 1776 (1995) (emphasis added). Mr. Ujiri thus is not at liberty
10   to contrive a new pseudo-equitable excuse for his noncompliance. Instead, “[a] cause of action that
11   is subject to the statutory claim procedure must allege either that the plaintiff complied with the
12   claims presentation requirement, or that a recognized exception or excuse for noncompliance
13   exists.” Gong v. City of Rosemead, 226 Cal. App. 4th 363, 374 (2014) (emphasis added). And no
14   aspect of California law ever has “recognized” as a legitimate exception or excuse for
15   noncompliance anything evident from the facts here.
16            Indeed, as Deputy Strickland demonstrated previously, Mr. Ujiri has not alleged facts
17   supporting any “recognized” exception or excuse. He has not alleged: (1) that any County
18   employee affirmatively mislead or threatened him to prevent him from timely submitting a tort
19   claim, or (2) that he submitted a tort claim that, though technically deficient, gave the County
20   Board of Supervisors the requisite pre-suit opportunities: (a) to avoid the litigation expenses to
21   which Mr. Ujiri is now subjecting the County and its taxpayers, (b) to better enable the County to
22   defend Deputy Strickland through prompt investigation of the notion that he (rather than Mr. Ujiri)
23   used unreasonable force, (c) to take the financial implications of suit into account in light of its
24   duties to defend and indemnify its employees, and (d) to avoid similar future liabilities. See

25   Counterclaims. The Krainock exception is similarly inapplicable because the claims presentation

26   statutes’ aims have not been satisfied, no public “entity” initiated this suit, and Mr. Ujiri seeks

27   affirmative relief rather than asserting “only defensive matter.” Krainock v. Sup. Ct., 216

28   Cal.App.3d 1473 (1990) (emphasis added).


     Strickland, et al., v. Ujiri, et al..                                     Case No. 20-cv-000981-YGR
     Deputy Strickland’s Suppl. Briefing            4
 1            Because Mr. Ujiri has conceded noncompliance with the claim presentation requirement,
 2   and has not offered facts supporting any “recognized” excuse or exception, the law mandates
 3   dismissal of his state law counterclaims. See, e.g., Gong, 226 Cal. App. 4th at 374; Nguyen v. L.A.
 4   County Harbor/UCLA Med. Ctr., 8 Cal.App.4th 729 (1992); Karim-Panahi v. Los Angeles Police
 5   Dept., 839 F. 2d 621 (9th Cir. 1988).
 6                      III. The Firefighter’s Rule Does Not Apply For Multiple Reason
 7            The “firefighters’ rule” does not apply in the context of Deputy Strickland’s motion to
 8   dismiss because it cannot salvage or bar Mr. Ujiri’s counterclaims.
 9            The rule also does not apply to Deputy Strickland’s claims because it does not apply to
10   “independent acts of misconduct” – such as Mr. Ujiri’s assault – “that are committed after
11   the…officer has arrived on the scene.” Vasquez v. N. Cty. Transit Dist., 292 F.3d 1049, 1054 (9th
12   Cir. 2002).
13            As the evidence also would show, in the unlikely event Mr. Ujiri tried to assert the defense,
14   the rule’s application also would be foreclosed because, among other things:
15            1. Mr. Ujiri assaulted and injured Deputy Strickland after he “kn[ew] or should have
16                 known of [Deputy Strickland’s] presence,”
17            2. Deputy Strickland’s presence was not due to Mr. Ujiri’s assaultive behavior, and/or
18            3. because Mr. Ujiri intended to injure Deputy Strickland. See Civil Code §1714.9(a).
19                                              IV. Conclusion
20            The facts evident from Mr. Ujiri’s allegations, arguments, and exhibits confirm that his
21   counterclaims are unsustainable and that amendment could not salvage them. The counterclaims
22   thus should be dismissed without leave to amend.
23   Respectfully submitted:
24   Dated: November 23, 2020                      LAW OFFICES OF MATTHEW M. GRIGG
25
                                                   /s/ Matthew M. Grigg
26                                                 ________________________
                                                   Matthew M. Grigg
27
                                                   Co-Counsel for Plaintiff/
28                                                 Counter-Defendant Alan Strickland


     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Suppl. Briefing              5
